Citation Nr: 1033103	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
compensation benefits in the calculated amount of $4,850, was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1943 to January 
1946.  He is the recipient of numerous awards and decorations, 
including the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
retroactively terminated an additional compensation allowance for 
the appellant's late spouse, effective December 1, 2005, 
resulting in the overpayment at issue in this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2010 written arguments, the appellant's 
representative appeared to request a waiver of recovery of 
the overpayment at issue in this case.  The record on 
appeal contains no indication that this matter has been 
addressed by the RO.  This matter is therefore referred to 
the RO for appropriate action.  

Additionally, in a March 2010 letter, the appellant raised 
concerns which appear to be related to a compromise 
settlement with VA.  It does not appear that the RO has as 
yet addressed his concerns.  The Board does not have 
jurisdiction over matters relating to compromise offers.  
See 38 C.F.R. § 1.958 (2009) (noting that there is no 
right of appeal from a decision rejecting a compromise 
offer).  This matter is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Following their July 1949 marriage, the appellant was awarded 
an additional VA compensation allowance for his spouse.

2.  The appellant's spouse died in November 2005.  

3.  The record on appeal shows that VA first received 
notification of the death of the appellant's spouse in October 
2008.  

4.  In October 2008, VA retroactively terminated the additional 
compensation allowance paid to the appellant for his late spouse 
effective December 1, 2005, resulting in the overpayment at issue 
in this case.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the calculated 
amount of $4,850, was properly created.  38 U.S.C.A. §§ 5111(a), 
5112(b) (West 2002); 38 C.F.R. §§ 3.31, 3.500(g)(2), 3.660 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply in this case, given 
the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 
21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. 
§ 5103(a) do not apply to claims for relief under Chapter 53 of 
Title 38 of the United States Code, pertaining to waiver of 
recovery of overpayments, which includes the validity of the 
debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(challenging validity of debt).  


Background

The appellant has been in receipt of VA compensation benefits 
since January 1946.  He was awarded an additional allowance for 
his spouse following their July 1949 marriage.  

The record on appeal shows that the appellant was thereafter 
advised on several occasions that it was his responsibility to 
advise VA of any change in his dependency status.  See e.g. RO 
letters of November 2000, August 2003, and December 2004.  He 
thereafter continued to receive an additional allowance for his 
spouse.  

In October 2008, the RO solicited information from the appellant 
for the purpose of verifying his continued entitlement to a 
dependency allowance.  In response to the RO's request, the 
appellant returned a completed Status of Dependents Questionnaire 
on which he reported that he was not married.  

According to an October 2008 Report of Contact, the RO contacted 
the appellant by telephone and advised him that although he had 
indicated that he was not married, his VA records indicated that 
he was in receipt of an additional allowance for a dependent 
spouse.  The appellant indicated that his spouse had passed away 
in November 2005, and that he had provided VA with a copy of her 
death certificate.  

In an October 2008 letter, the RO advised the appellant that they 
had been unable to locate a copy of his spouse's death 
certificate in his VA records.  He was advised that the 
additional allowance for his late spouse had therefore been 
retroactively terminated, effective December 1, 2005, resulting 
in an overpayment of compensation benefits.  By December 2008 
letter, the appellant was advised that the amount of the 
overpayment had been calculated as $4,850.  

The appellant challenged the validity of the debt, arguing that 
he was not at fault in the creation of the debt.  He contended 
that he had provided VA with two copies of the death certificate 
of his spouse shortly after her death.  He indicated that he had 
provided one copy to the RO in Oakland, California, and another 
to the RO in New York, New York.  



Applicable Law

Any veteran who is entitled to compensation, and whose disability 
is rated not less than 30 percent, shall be entitled to 
additional compensation for a spouse.  38 U.S.C.A. § 1115(1)(A) 
(West 2002 & Supp. 2009).

A veteran who is receiving compensation must notify the VA of any 
material change or expected change in his or her circumstances 
which would affect his or her entitlement to receive the benefit 
being paid.  Such notice must be furnished when the recipient's 
dependency status changes.  38 C.F.R. § 3.660(a) (2009).  

The effective date of a discontinuance of an award of 
compensation to a veteran by reason of the death of a dependent 
spouse on or after October 1, 1982, is the last day of the month 
in which the death occurred.  38 U.S.C.A. § 5112(b)(2) (West 
2002); 3.500(g)(2) (2009).

Regardless of VA regulations concerning the effective dates of 
awards, the payment of monetary benefits may not be made for any 
period prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. §§ 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2009).


Analysis

After carefully reviewing the record on appeal in light of the 
appellant's contentions, the Board concludes that the overpayment 
of compensation benefits at issue in this case was properly 
created.  

As set forth above, the appellant was awarded an additional 
compensation allowance for his spouse following their July 1949 
marriage.  Although his spouse passed away in November 2005, he 
continued to collect that additional compensation allowance until 
October 2008, when VA learned of her death.

Upon learning of the death of the appellant's spouse, the RO 
properly terminated the additional compensation allowance, 
effective December 1, 2005, as provided by 38 C.F.R. § 3.31, 
3.500(g)(2).  This retroactive termination resulted in the 
overpayment at issue here.  The Board notes that the appellant 
does not dispute the amount of the overpayment; rather, he 
disputes the circumstances that led to the creation of the 
overpayment.  

In that regard, the appellant contends that several months after 
his spouse's death, he mailed copies of her death certificate to 
VA offices in New York and Oakland.  He contends that he should 
not be charged with the overpayment as it is not his fault that 
VA continued to pay the additional allowance for his spouse.  

Given the appellant's contentions that the debt at issue here was 
created through no fault of his own, the Board has first 
considered the concept of sole administrative error.  

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction 
or discontinuance of compensation by reason of an erroneous award 
based solely on administrative error or error in judgment shall 
be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) 
(2009).  "Stated another way, when an overpayment has been made 
by reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).

The Board notes, however, that sole administrative error may be 
found to occur only in cases where the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, such error contemplates that neither the appellant's 
actions nor his failure to act contributed to payment pursuant to 
an erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. § 3.500(b)(2) (2009).

In this case, even assuming for the sake of argument that the 
appellant provided VA with copies of his spouse's death 
certificate shortly after her death, the record shows that the 
appellant thereafter continued to accept the additional 
dependency allowance for nearly three years, when he knew or 
should have known that he was not entitled to the same rate of 
compensation after the death of his spouse.  Thus, he was under 
an obligation to contact VA immediately to correct the error, 
including returning the payments to which he had no legal 
entitlement.  In view of the foregoing, the Board must find that 
the overpayment at issue in this case was not due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).

In any event, the Board notes that there is a "presumption of 
regularity" under which it is presumed that Government officials 
have properly discharged their official duties.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, the Board has carefully considered the appellant's 
contentions that he mailed copies of his spouse's death 
certificates to VA shortly after her death.  His claims folder, 
however, contains no indication that VA received those documents.  
Rather, VA continued to pay to the appellant, and he continued to 
accept, an additional allowance for his spouse for nearly three 
years after her death.  

Other than the assertions of the appellant, there is no evidence 
to rebut the presumption of regularity, much less "clear 
evidence to the contrary."  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  McCullough v. 
Principi, 15 Vet. App. 272 (2001); YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).  Thus, the Board 
must presume that had the appellant mailed copies of his spouse's 
death certificate to VA offices in New York and Oakland, those 
documents would have been forwarded and associated with his 
claims folder.  

For the reasons set forth above, the Board finds that the 
overpayment at issue in this case was properly created and is a 
valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A 
preponderance of the evidence is against the claim and the 
benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 
5107(b) (West 2002).  


ORDER

The overpayment of Department of Veterans Affairs compensation 
benefits in the calculated amount of $4,850, was properly created 
and the appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


